Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (United States Patent Publication No. US 2015/0060746 A1), hereinafter Hsieh.
5.	Regarding Claims 1-15, Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) a compound containing a partial structure (I) of the instant application and a partial structure (II) of the instant application. Hsieh teaches (Paragraphs [0126-0128]) a solvent. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound wherein the epoxy group and the hydroxy group are contained in a molar ratio of 0 ≤ (Epoxy group)/(Hydroxy group) ≤ 0.5 and the partial structure (II) of the instant application being contained in a molar ratio of 0.01 (Partial structure (II)) of the instant application /(Partial structure (I) of the instant application + Partial structure (II)) of the instant application ≤0.8. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being a compound containing at least one partial structure (I) of the instant application and at least one 5a and R6a each are a divalent group including a C1-10 alkylene group, a C6-40 arylene group, an oxygen atom, a carbonyl group, a sulfur atom, or a combination thereof. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being a compound (1) of the instant application obtained by a reaction of a proton-generating compound containing an unsaturated bond between carbon atoms and an epoxy compound, a compound (2) of the instant application obtained by a reaction of an epoxy compound containing an unsaturated bond between carbon atoms and a proton-generating compound, a compound (3) of the instant application obtained by a reaction of the proton-generating compound containing an unsaturated bond between carbon atoms, a proton-generating compound containing a photodegradable group, and the epoxy compound, or a compound (4) of the instant application obtained by a reaction of a hydroxy group generated by a reaction of the epoxy compound or an epoxy compound containing an unsaturated bond between carbon atoms and the proton-generating compound containing an unsaturated bond between carbon atoms, the proton-generating compound containing an unsaturated bond between carbon atoms and the proton-generating compound containing a photodegradable group, or a proton-generating compound, and a compound containing an unsaturated bond capable of reacting with the hydroxy group. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being the compound (1) of the instant application, the compound (3) of the instant application, or the compound (4) of the instant application, the compound being obtained by a reaction in which the proportion of the protons generated from the proton-generating compound (A) containing an unsaturated bond between carbon atoms or the proton-generating compound (A) containing an unsaturated bond between carbon atoms and the proton-generating compound (A′) containing a photodegradable group and the epoxy groups of the epoxy compound (B) being 1:1 to 1:1.5 in a molar ratio. Hsieh teaches (Tables 1-2, Paragraphs [0043-0119 and 0168-0183]) the compound being the compound (2) of the instant application or the .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable by Hsieh (United States Patent Publication No. US 2015/0060746 A1), hereinafter Hsieh, and in further view of Kato et al. (United States Patent Publication No. US 2013/0266777 A1), hereinafter Kato.
9.	Regarding Claims 16-21, Hsieh teaches (Paragraphs [0143-0166]) applying the photocurable stepped substrate coating composition to a substrate. Hsieh teaches (Paragraphs [0143-0166]) performing exposure of the applied composition to light. Hsieh teaches (Paragraphs [0143-0166]) heating the applied composition at 70° C. to 100° C. for 1 to 5 minutes after the step of applying the 2 to 3,000 mJ/cm2. Examiner notes that 
10.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
11.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein a stepped substrate, a stepped substrate with an aspect ratio of the pattern is 0.1 to 10, and a stepped substrate with a step of between 1 nm to 50 nm. Doing so would result in modifying the reflection during exposure and simplifying the fabrication process, as recognized by Kato.
13.	Regarding Claims 22-28, Hsieh teaches (Paragraphs [0143-0166]) forming a resist film on a substrate. Hsieh teaches (Paragraphs [0143-0166]) forming a resist pattern by irradiation with light or electron beams and development. Hsieh teaches (Paragraphs [0143-0166]) etching the underlayer film using the formed resist pattern. Hsieh teaches (Paragraphs [0143-0166]) processing the semiconductor substrate using the patterned underlayer film. Hsieh teaches (Paragraphs [0143-0166]) performing 2 to 3,000 mJ/cm2. 
14.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
15.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein a stepped substrate, a stepped substrate with an aspect ratio of the pattern is 0.1 to 10, and a stepped substrate with a step of between 1 nm to 50 nm. Doing so would result in modifying the reflection during exposure and simplifying the fabrication process, as recognized by Kato.
17.	Regarding Claims 29-35, Hsieh teaches (Paragraphs [0143-0166]) forming an underlayer film using the photocurable stepped substrate coating composition on a substrate. Hsieh teaches (Paragraphs [0143-0166]) forming a hard mask thereon. Hsieh teaches (Paragraphs [0143-0166]) further 2 to 3,000 mJ/cm2. 
18.	However, Hsieh fails to explicitly teach a stepped substrate or a substrate with a step. Furthermore, Hsieh fails to explicitly teach the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Furthermore, Hsieh fails to explicitly teach a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm.
19.	Kato teaches (Paragraphs [0058-0066]) a stepped substrate.  Kato teaches (Paragraphs [0058-0066]) the substrate has an open area (non-pattern area) and pattern areas of DENCE (dense) and ISO (coarse) and an aspect ratio of the pattern is 0.1 to 10. Kato teaches (Paragraphs [0058-0066]) a Bias (coating step) between the open area and the pattern areas is 1 nm to 50 nm. Kato teaches (Paragraphs [0058-0066]) a stepped substrate is useful in modifying the reflection during exposure and simplifying the fabrication process.
20.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsieh to incorporate the teachings of Kato wherein 

Conclusion
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737